Citation Nr: 0925419	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for scar, 
residuals of left breast tissue removal (left breast scar).

2.  Entitlement to a compensable rating for scar, status post 
right palmar wart removal (right palmar scar).

3.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk
INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Decatur, Georgia (RO), that granted service connection for 
left breast scar evaluated as noncompensable, effective 
October 27, 2003; a July 2006 rating decision that continued 
the noncompensable rating for right palmar scar; and an April 
2006 rating decision that denied service connection for a 
right knee condition.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
left breast scar is painful on examination.

2.   The Veteran's right palmar scar is 0.3 centimeters by 
1.3 centimeters, stable, but  tender and painful.

3.  The evidence of record does not show that the Veteran has 
been diagnosed with a right knee condition.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for a left breast scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

2.  The criteria for a compensable disability rating for a 
scar of the right hand have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

3.  The Veteran's current right knee condition was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103(a), 5257 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2006 and May 2006, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim. He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, in the present 
appeal, the Veteran received notice by an August 2007 letter.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letters cited above. Specifically, the August 
2007 notice letter informed the Veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The Veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforementioned various correspondence from 
VA, and the issues were thereafter readjudicated by way of 
the November 2006 Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. The Veteran has also been afforded appropriate VA 
examinations.  Although the Veteran underwent his last VA 
examination for left breast scar in September 2004, the Board 
finds that no new examination is required.  The Board finds 
that the existing evidence is sufficient to adjudicate the 
Veteran's claim, because the Veteran has not contended that 
his left breast scar symptoms have worsened, nor has he 
provided any evidence to show that his symptoms have 
worsened.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Left Breast Scar

The medical evidence of record shows the Veteran has been 
diagnosed with the residuals of left breast scar.  The 
Veteran's service-connected left breast scar has been rated 
under the criteria set forth in Diagnostic Code 7804.  This 
Diagnostic Code provides for a maximum of 10 percent rating 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).

A VA skin disease examination report dated in September 2004 
shows that the Veteran experienced slight pain in the area 
during cold weather as an effect of treatment.  The 
examination noted no impairment of function.  There was no 
scarring or disfigurement.  The diagnosis was status post 
gynecomastia, left breast; no limitation and no recurrence.  
The examiner stated that his skin condition did not affect 
his ability to do his normal daily activities or to perform 
his job.  

The Veteran underwent VA treatment from October 2004 to March 
2006.  However, the records do not show any treatment for or 
complaints of left breast tissue removal.

The potential application of alternate diagnostic code 
provisions has also been considered in an effort to award the 
Veteran a greater disability rating for the Veteran's left 
breast scar.  Pursuant to Diagnostic Code 7801, scars that 
are in areas other than the head, face, or neck, that are 
deep or that cause limited motion, warrant a 10 percent 
disability rating where the area exceeds six square inches 
(39 square centimeters).  As the medical evidence shows that 
the Veteran's left breast scar is not deep and does not cause 
limitation of motion, a compensable disability rating is not 
warranted pursuant to Diagnostic Code 7801.

Pursuant to Diagnostic Code 7802, scars that are in areas 
other than the head, face, or neck, that are superficial and 
that do not cause limitation of motion, warrant a 10 percent 
disability rating where the area exceeds 144 square inches 
(929 square centimeters).  The Veteran's left breast scar has 
not been shown by the medical evidence to meet the 
requirement of 144 square inches.  As such, a compensable 
disability rating is not warranted pursuant to Diagnostic 
Code 7802.

Additionally, the competent medical evidence of record does 
not show that the Veteran's left breast scar is either 
unstable or painful on examination, thus, a compensable 
disability rating pursuant to Diagnostic Codes 7803 and 7804, 
respectively, would not be appropriate.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803 (2008).  There is also no 
evidence of reduced range of motion as a result of the scar.  
Accordingly, a compensable disability rating is not warranted 
pursuant to Diagnostic Code 7805.

While the Veteran contends that his left breast scar is 
painful during cold temperatures, he did not complain of 
consistent or frequent pain at his VA examination or 
otherwise.  No other medical records with complaints of pain 
have been provided.  Furthermore, the Veteran stated that he 
experiences pain on his left breast only occasionally during 
cold temperatures.  Only subjective complaints have been 
noted in his statements.  Therefore, the Board finds that the 
complaints of pain due to left breast scar appear to be 
acute, transitory, and occasional in nature.  In the Board's 
judgment, such complaints do not rise to level of a 
compensable rating for the service-connected left breast scar 
being a painful scar under Diagnostic Code 7804.  

The Board has considered the Veteran's assertions that his 
left breast scar warrants a higher disability rating.  While 
he is competent to report that his symptoms are worse, the 
Board does not find the Veteran's assertions persuasive, and 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

Based on a review of the evidence of record, the Board 
concludes that the current noncompensable disability rating 
for left breast scar is appropriate.  The competent medical 
evidence of record shows no observable symptoms associated 
with the left breast scar.  While the Veteran's reported 
symptoms of occasional pain are credible, as the Board has 
explained above, such symptoms simply do not rise to the 
extent necessary for the assignment of a compensable rating.  
Therefore, the preponderance of the evidence is against a 
compensable disability rating for left breast scar.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate. Here, 
however, his symptoms remained constant throughout the course 
of the period on appeal and as such staged ratings are not 
warranted.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 56.

Right Palmar Scar

The Veteran's service-connected right palmar scar has been 
rated under the criteria set forth in Diagnostic Code 7805.  
Under this diagnostic code provision, scars are to be rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

The Veteran underwent VA treatment from June 2001 to June 
2006.  The Veteran complained of decreased hand grip and pain 
at the sight of the scar on several occasions.

The Veteran underwent a VA scars examination in June 2006.  
He complained of pain in the area with some difficulty 
extending and flexing the fingers of his right hand.  He 
stated that he is unable to open hand completely as compared 
to left hand.  He complained of pain when attempting to 
stretch out his hand completely and experienced fatigue of 
hand muscles when working at his job as an electronic 
technician.  The examination revealed a 0.5 inch (1.3 cm) 
long and 1/8 inch (0.3 cm) wide linear scar with slightly 
raised border.  No disfigurement or ankylosis was found.  The 
Veteran lacked 2 centimeters to touch index, middle, ring and 
little finger to proximal transverse crease, and he was able 
to touch his thumb to digits number 2, 3, 4 and 5, and was 
able to oppose thumb to digits 2, 3, 4, and 5.  He was able 
to use his right hand to push, pull, twist, probe, write, 
touch and for expression with dexterity.  No flexion 
deformity interfered with function of other fingers.  The x-
rays showed degenerative joint disease first 
metacarpophalangeal joint.  The examiner opined that 
degenerative joint disease of the metacarpophalngeal joint 
was not secondary to wart removal.  The tendons and ligaments 
had normal signal, and the soft tissues around the wrist were 
normal.  The final diagnosis was right hand palmar aspect 
wart excision residuals.  The examiner did not comment on 
whether there was objective evidence of pain regarding the 
service-connected residual scar of the right hand palm.

Based on a review of the evidence of record and in resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
his assertion of painful scar to be credible.  The Veteran 
has complained of pain at the site of the scar on numerous 
occasions.  In the June 2006 VA examination, the examiner 
detailed the Veteran's complaints of pain at the scar site, 
but did not record any objective testing or observations 
concerning whether the palmer scar was painful.  The Board 
finds is significant that the medical evidence and lay 
evidence has consistently shown that the Veteran suffers from 
frequent pain in the area of the right palm scar.  As the 
Veteran is competent to describe his symptoms of pain, and 
there is no medical evidence to contradict such complaints, 
the Board finds that that the right palmar scar warrants a 10 
percent disability rating under Diagnostic Code 7804.  This 
diagnostic code provision provides a maximum disability 
rating of 10 percent for a superficial, painful scar.  

The potential application of alternate diagnostic code 
provisions has also been considered in an effort to award the 
Veteran a greater disability rating for the Veteran's scars.  
There is no evidence of reduced range of motion as a result 
of the scar.  Indeed, the Board notes that the right hand 
exhibits degenerative joint disease of the metacarpophalngeal 
joint that is not secondary to wart removal.  Accordingly, 
the Board finds that a separate compensable disability 
rating, or higher rating, is not warranted pursuant to 
Diagnostic Code 7805.  

Pursuant to Diagnostic Code 7801, scars that are in areas 
other than the head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent disability rating 
where the area exceeds six square inches (39 square 
centimeters).  As the June 2006 VA scar examination report 
shows, the Veteran's scar is not deep and does not cause 
compensable limitation of motion, a separate compensable 
disability rating, or a higher rating, is not warranted 
pursuant to Diagnostic Code 7801.

Pursuant to Diagnostic Code 7802, scars that are in areas 
other than the head, face, or neck, that are superficial and 
that do not cause limitation of motion, warrant a 10 percent 
disability rating where the area exceeds 144 square inches 
(929 square centimeters).  As noted, the Veteran's right 
palmar scar measures an area .5 inch (1.3 cm) long and 1/8 
inch (0.3 cm) wide, thus does not meet the requirement of 
exceeding an area of 144 square inches, a separate 
compensable disability rating is not warranted pursuant to 
Diagnostic Code 7802.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

Accordingly, based on all of the foregoing, the Board finds 
that the evidence shows that the Veteran has been 
experiencing pain due to his right palmar scar, and that 
affording the Veteran the benefit of the doubt, the evidence 
supports the grant of a 10 percent disability rating for the 
service-connected right palmar scar.  

In sum, the Board finds that a 10 percent disability rating 
is warranted for a right palmar scar under DC 7804, but that 
the preponderance of the evidence is against the claim for a 
higher disability rating.


Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Veteran claims that he has a right knee condition due to 
a 1981 incident during inactive duty for training.  He states 
that he slipped on the stairs, twisting his right knee.  The 
Board acknowledges that the Veteran is competent to give lay 
evidence about what he has experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, as a lay person, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West,  142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran contends that he suffers from right knee 
pain, and he is competent to report symptoms of right knee 
pain, the relevant medical evidence does not show a medical 
diagnosis associated with the claimed right knee condition.  
The medical evidence of record consists of the following:  VA 
treatment records form June 2001 to June 2006, which show 
that the Veteran complained of knee pain.  However, despite 
several complaints of right knee pain, at no time has the 
Veteran been diagnosed with a disability or pathology of his 
right knee.  Thus, the medical evidence fails to establish 
that the Veteran has a currently diagnosed right knee 
condition.  

The medical evidence casts doubt on the credibility of the 
Veteran's contention that he currently suffers from a 
separate right knee condition.  The Board acknowledges the 
Veteran's assertion in his August 2006 Notice of Disagreement 
(NOD) that he suffered from a fall during inactive duty for 
training.  The Board does not doubt that the Veteran suffers 
from the pain he describes.  But the Courts have held that 
pain alone, in and of itself, is not a disability, and that 
there must be a diagnosis of an underlying disability to 
establish a claim for service connection. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the 
fact remains that there is no medical evidence showing that 
the Veteran has been diagnosed with a current right knee 
condition.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity 
of pain in his right knee since service, his opinions are 
outweighed by the competent medical evidence.  Simply stated, 
the Board finds that the service treatment records 
(containing no complaints, symptoms, findings or diagnoses 
related to tinnitus) and post-service medical records 
(containing no competent medical evidence of complaints, 
symptoms, findings or diagnoses of tinnitus) outweigh the 
Veteran's contentions.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for a right 
knee condition is denied because medical evidence fails to 
establish the Veteran has a current disability for which 
service connection may be granted.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for a left breast scar is 
denied.

An increased rating of 10 percent for right palmar scar is 
granted.

Service connection for a right knee condition is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


